322 S.W.3d 163 (2010)
STATE of Missouri, Appellant,
v.
Rollan S. STANLEY, Respondent.
No. ED 93212.
Missouri Court of Appeals, Eastern District, Division Four.
September 28, 2010.
Maleaner Harvey, MO Public Defender Office, St. Louis, MO, for appellant.
Shaun Mackelprang, Mary Moore, Jefferson City, MO, Co-Counsel for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
A jury convicted Rollan Stanley ("Defendant") of burglary in the first degree under Section 569.160[1] and misdemeanor stealing under $500 under Section 570.030. The trial court sentenced Defendant as a prior and persistent offender to fifteen years on the burglary count and thirty days for the stealing count. In Defendant's sole point on appeal, he claims that the trial court erred in denying his motion for judgment of acquittal at the close of all evidence because the State failed to prove beyond a reasonable doubt that he committed the burglary.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.